      Case 6:13-cr-00001-RSB-CLR Document 82 Filed 03/05/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
               v.                                 )   CASE NO. 6:13-cr-001
                                                  )
ASHA K. SPAULDING                                 )
                                                  )

                                            ORDER

       Before the Court is the Government’s Motion to Withdraw Rule 35(b) Motion to Reduce

Sentence. In the motion, the Government seeks to withdraw its pending Rule 35(b) Motion to

Reduce Sentence (Doc. 37) because Defendant Asha K. Spaulding has not provided any

additional assistance in the investigation and prosecution of others sufficient to warrant further

reduction of her sentence. After careful consideration, the Government’s motion is GRANTED.

As a result, the Government’s pending Motion to Reduce Sentence (Doc. 37) is dismissed.

       So ordered, this 5th day of March, 2021.




                                             _______________________________________
                                             HONORABLE R. STAN BAKER
                                             UNITED STATES DISTRICT JUDGE
                                             SOUTHERN DISTRICT OF GEORGIA
